DETAILED ACTION
This communication is responsive to Application No. #17/303045 filed on May 19, 2021. Claims 1-30 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The Abstract does not follow the requirements of MPEP 608.01(b) which requires a concise description of the invention as to the nature of the technical disclosure, and may not include other parts of the application of other material, and not exceed 150 words or 15 lines in length.  What is presented is a summary of claim 1 identified as ¶ [0006] that does not enable the reader to determine quickly from a cursory inspection the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, 16, 23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6-7, 16, 23, and 29, the claims recite the limitation, “... a different quantity of bits, than an indicated quantity of bits …” (Emphasis added).  It is unclear when and how this “indicated quantity of bits” is conveyed to the user equipment.  For purposes of examination, the Examiner has interpreted the indicated quantity of bits are the full number of bits which would be used by the user equipment to convey CQI information when differential values are not used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maheshwari et.al. (US Patent Application Publication, 20090060010, hereinafter, “Maheshwari”).
Regarding claim 1, Maheshwari teaches:
A user equipment (UE) for wireless communication (Maheshwari: wireless station 600 (e.g. ... mobile node 106, 108, 110).  Figs. 1, 6 and ¶ [0091]), comprising: 
a memory (Maheshwari: a memory 606.  Fig. 6 and ¶ [0091]); and
one or more processors, coupled to the memory, configured to (Maheshwari: a controller 604 to control operation of the station and execute instructions or software, and a memory 606 to store data and/or instructions.  Fig. 6 and ¶ [0091]): 
receive, from a base station, a plurality of communications (Maheshwari: The base station 104 may, for example, send one or more instructions to one or more of the mobile nodes 106, 108, 110 to send a channel quality indicator (CQI) to the base station 104. The base station 104 may instruct the mobile nodes(s) 106, 108, 110 to send a full and/or differential CQI to the base station 104.  ¶ [0023]) on a plurality of component carriers (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs). According to an example embodiment, the CQICH may include a plurality of tiles, such as six tiles. ... Each tile may include eight data subcarriers which carry data signals and four pilot subcarriers.  ¶ [0030]); and
transmit, to the base station, uplink control information (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs).  ¶ [0030]) that includes a first portion that indicates respective feedback for the plurality of communications, and a second portion that indicates an average channel quality indicator (CQI) value (Maheshwari: a differential CQI [i.e., second portion] may be aggregated into ... a negative acknowledgment (NAK) [i.e., first portion] ... The differential CQI may be aggregated with an ACK/NAK into a channel such as an uplink (UL) ACK channel, according to an example embodiment; the full CQI [i.e., average CQI] may still be sent via a CQICH channel or UL OFDM slot.  ¶ [0050]) and respective differential values, relative to the average CQI value (Maheshwari: a full CQI may be followed by a number of differential CQIs [i.e., respective differential values]. A first differential CQI may be, for example, +1, indicating that the channel quality is one unit (such as a decibel) higher than indicated by the full CQI [i.e., average CQI value]. A second differential CQI may be, for example, +1, indicating that the channel quality is one unit higher than indicated by the first differential CQI or previous full CQI. A third differential CQI may be, for example, -1, indicating that the channel quality is one unit lower than indicated by the second differential CQI or previous full CQI, and so on.  ¶ [0028]), for multiple communications, of the plurality of communications, for which negative acknowledgment feedback is transmitted (Maheshwari: In an example embodiment in which an ACK/NAK utilizes three tiles or half of a CQICH or UL OFDM slot, the differential CQI may occupy the other three tiles or the other half of the CQICH or UL OFDM slot. For example, the ACK/NAK may be sent by the mobile station 106 to the base station 104 via the even-numbered tiles [i.e., first portion], and the differential CQI may be sent via the odd-numbered tiles [i.e., second portion].  ¶ [0051]).

Regarding claim 11, Maheshwari teaches:
A base station for wireless communication (Maheshwari: wireless station 600 (e.g. base station 104).  Figs. 1, 6 and ¶ [0091]), comprising: 
a memory (Maheshwari: a memory 606.  Fig. 6 and ¶ [0091]); and
one or more processors, coupled to the memory, configured to (Maheshwari: a controller 604 to control operation of the station and execute instructions or software, and a memory 606 to store data and/or instructions.  Fig. 6 and ¶ [0091]): 
transmit, to a user equipment (UE), a plurality of communications (Maheshwari: The base station 104 may, for example, send one or more instructions to one or more of the mobile nodes 106, 108, 110 to send a channel quality indicator (CQI) to the base station 104. The base station 104 may instruct the mobile nodes(s) 106, 108, 110 to send a full and/or differential CQI to the base station 104.  ¶ [0023]) on a plurality of component carriers (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs). According to an example embodiment, the CQICH may include a plurality of tiles, such as six tiles. ... Each tile may include eight data subcarriers which carry data signals and four pilot subcarriers.  ¶ [0030]); and
receive, from the UE, uplink control information (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs).  ¶ [0030]) that includes a first portion that indicates respective feedback for the plurality of communications, and a second portion that indicates an average channel quality indicator (CQI) value (Maheshwari: a differential CQI [i.e., second portion] may be aggregated into ... a negative acknowledgment (NAK) [i.e., first portion] ... The differential CQI may be aggregated with an ACK/NAK into a channel such as an uplink (UL) ACK channel, according to an example embodiment; the full CQI [i.e., average CQI] may still be sent via a CQICH channel or UL OFDM slot.  ¶ [0050]) and respective differential values, relative to the average CQI value (Maheshwari: a full CQI may be followed by a number of differential CQIs [i.e., respective differential values]. A first differential CQI may be, for example, +1, indicating that the channel quality is one unit (such as a decibel) higher than indicated by the full CQI [i.e., average CQI value]. A second differential CQI may be, for example, +1, indicating that the channel quality is one unit higher than indicated by the first differential CQI or previous full CQI. A third differential CQI may be, for example, -1, indicating that the channel quality is one unit lower than indicated by the second differential CQI or previous full CQI, and so on.  ¶ [0028]), for multiple communications, of the plurality of communications, for which negative acknowledgment feedback is received (Maheshwari: In an example embodiment in which an ACK/NAK utilizes three tiles or half of a CQICH or UL OFDM slot, the differential CQI may occupy the other three tiles or the other half of the CQICH or UL OFDM slot. For example, the ACK/NAK may be sent by the mobile station 106 to the base station 104 via the even-numbered tiles [i.e., first portion], and the differential CQI may be sent via the odd-numbered tiles [i.e., second portion].  ¶ [0051]).

Regarding claim 20, Maheshwari teaches:
A method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station, a plurality of communications (Maheshwari: The base station 104 may, for example, send one or more instructions to one or more of the mobile nodes 106, 108, 110 to send a channel quality indicator (CQI) to the base station 104. The base station 104 may instruct the mobile nodes(s) 106, 108, 110 to send a full and/or differential CQI to the base station 104.  ¶ [0023]) on a plurality of component carriers (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs). According to an example embodiment, the CQICH may include a plurality of tiles, such as six tiles. ... Each tile may include eight data subcarriers which carry data signals and four pilot subcarriers.  ¶ [0030]); and
transmitting, to the base station, uplink control information (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs).  ¶ [0030]) that includes a first portion that indicates respective feedback for the plurality of communications, and a second portion that indicates an average channel quality indicator (CQI) value (Maheshwari: a differential CQI [i.e., second portion] may be aggregated into ... a negative acknowledgment (NAK) [i.e., first portion] ... The differential CQI may be aggregated with an ACK/NAK into a channel such as an uplink (UL) ACK channel, according to an example embodiment; the full CQI [i.e., average CQI] may still be sent via a CQICH channel or UL OFDM slot.  ¶ [0050]) and respective differential values, relative to the average CQI value (Maheshwari: a full CQI may be followed by a number of differential CQIs [i.e., respective differential values]. A first differential CQI may be, for example, +1, indicating that the channel quality is one unit (such as a decibel) higher than indicated by the full CQI [i.e., average CQI value]. A second differential CQI may be, for example, +1, indicating that the channel quality is one unit higher than indicated by the first differential CQI or previous full CQI. A third differential CQI may be, for example, -1, indicating that the channel quality is one unit lower than indicated by the second differential CQI or previous full CQI, and so on.  ¶ [0028]), for multiple communications, of the plurality of communications, for which negative acknowledgment feedback is transmitted (Maheshwari: In an example embodiment in which an ACK/NAK utilizes three tiles or half of a CQICH or UL OFDM slot, the differential CQI may occupy the other three tiles or the other half of the CQICH or UL OFDM slot. For example, the ACK/NAK may be sent by the mobile station 106 to the base station 104 via the even-numbered tiles [i.e., first portion], and the differential CQI may be sent via the odd-numbered tiles [i.e., second portion].  ¶ [0051]).

Regarding claim 26, Maheshwari teaches:
A method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment (UE), a plurality of communications (Maheshwari: The base station 104 may, for example, send one or more instructions to one or more of the mobile nodes 106, 108, 110 to send a channel quality indicator (CQI) to the base station 104. The base station 104 may instruct the mobile nodes(s) 106, 108, 110 to send a full and/or differential CQI to the base station 104.  ¶ [0023]) on a plurality of component carriers (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs). According to an example embodiment, the CQICH may include a plurality of tiles, such as six tiles. ... Each tile may include eight data subcarriers which carry data signals and four pilot subcarriers.  ¶ [0030]); and
receiving, from the UE, uplink control information (Maheshwari: According to one example, the mobile station 106 may send CQIs to the base station 104 via one or more CQI channels (CQICHs).  ¶ [0030]) that includes a first portion that indicates respective feedback for the plurality of communications, and a second portion that indicates an average channel quality indicator (CQI) value (Maheshwari: a differential CQI [i.e., second portion] may be aggregated into ... a negative acknowledgment (NAK) [i.e., first portion] ... The differential CQI may be aggregated with an ACK/NAK into a channel such as an uplink (UL) ACK channel, according to an example embodiment; the full CQI [i.e., average CQI] may still be sent via a CQICH channel or UL OFDM slot.  ¶ [0050]) and respective differential values, relative to the average CQI value (Maheshwari: a full CQI may be followed by a number of differential CQIs [i.e., respective differential values]. A first differential CQI may be, for example, +1, indicating that the channel quality is one unit (such as a decibel) higher than indicated by the full CQI [i.e., average CQI value]. A second differential CQI may be, for example, +1, indicating that the channel quality is one unit higher than indicated by the first differential CQI or previous full CQI. A third differential CQI may be, for example, -1, indicating that the channel quality is one unit lower than indicated by the second differential CQI or previous full CQI, and so on.  ¶ [0028]), for multiple communications, of the plurality of communications, for which negative acknowledgment feedback is received (Maheshwari: In an example embodiment in which an ACK/NAK utilizes three tiles or half of a CQICH or UL OFDM slot, the differential CQI may occupy the other three tiles or the other half of the CQICH or UL OFDM slot. For example, the ACK/NAK may be sent by the mobile station 106 to the base station 104 via the even-numbered tiles [i.e., first portion], and the differential CQI may be sent via the odd-numbered tiles [i.e., second portion].  ¶ [0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12-18, 21-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view Choudhury et.al. (US Patent Application Publication, 20110312332, hereinafter, “Choudhury”).
Regarding claim 2, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits. 
However, in the same field of endeavor, Choudhury teaches:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101 [i.e., first quantity of bits]. Assume remaining CQI feedback values 226 of 6, 5 and 3. Thus, the differential feedback values 232 would be 1, 0 and -2 (with respect to the reference feedback value 230). Two bits may be used to express these differential feedback values 232 [i.e., second quantity of bits] as reduced overhead feedback messages 258. Assume, for instance, that the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2}. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 3, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
wherein a differential value, of the respective differential values, is indicated using a differential value indicator that maps to an offset value that is to be applied to the average CQI value. 
However, in the same field of endeavor, Choudhury teaches:
wherein a differential value, of the respective differential values, is indicated using a differential value indicator that maps to an offset value that is to be applied to the average CQI value (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 [i.e., average CQI value] that can be expressed as a feedback message 122 using three bits: 101. Assume remaining CQI feedback values 226 of 6, 5 and 3. Thus, the differential feedback values 232 would be 1, 0 and -2 (with respect to the reference feedback value 230). Two bits may be used to express these differential feedback values 232. as reduced overhead feedback messages 258. Assume, for instance, that the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2} [offset values]. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 4, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
receive an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
receive an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values (Choudhury: In one configuration, …, the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2} [offset values]. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 5, Maheshwari-Choudhury discloses on the features with respect to claim 4 as outlined above.
Choudhury further teaches:
wherein the indication is received via radio resource control signaling (Choudhury: Resource mapping overhead reduction module B 234 may reduce the overhead of reporting the component carrier 116 corresponding to a particular CQI by using an implicit uplink channel 120 (e.g., Physical Uplink Control Channel or PUCCH) mapping function instead of directly reporting. This may save the bits required to indicate or signal a corresponding component carrier 116 (e.g., to the base station 110). Furthermore, resource mapping overhead reduction module B 234 may report aggregated channel information (e.g., 1 CQI) for all component carriers 116 that are indicated by the same downlink channel (e.g., Physical Downlink Control Channel or PDCCH) signaling. For example, a group of component carriers 116 may be indicated in Radio Resource Control (RRC) signaling or in an RRC message.  Fig. 2 and ¶ [0078]).
The rationale and motivation for adding this teaching of Choudhury is the same as the rationale and motivation for Claim 4.  

Regarding claim 6, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
receive information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
receive information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values (Choudhury: In one configuration, ... instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each) [i.e., indicated quantity of bits], differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each) [i.e., different quantity of bits].  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 7, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
determine that a different quantity of bits, than an indicated quantity of bits, is to be used to indicate a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
determine that a different quantity of bits, than an indicated quantity of bits, is to be used to indicate a differential value of the respective differential values (Choudhury: The reference component carrier may be an "anchor" component carrier (e.g., a designated or selected component carrier), a primary component carrier (e.g., a designated or selected component carrier), or a component carrier corresponding to a best feedback value. Alternatively, the reference (e.g., primary) component carrier may be any one of the carriers which may be periodically cycled. Differential overhead reduction module A 228 may determine differential feedback values 232 (based on the remaining feedback values 226) that can be expressed as reduced overhead feedback messages 258 using fewer bits. It should be noted that an anchor component carrier may change slowly or be fixed while a primary component carrier may cycle periodically..  Fig. 2 and ¶ [0051])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 8, Maheshwari-Choudhury discloses on the features with respect to claim 7 as outlined above.
Choudhury further teaches:
wherein determining that the different quantity of bits is to be used is based at least in part on a quantity of the multiple communications (Choudhury: The reference component carrier may be an "anchor" component carrier (e.g., a designated or selected component carrier), a primary component carrier (e.g., a designated or selected component carrier), or a component carrier corresponding to a best feedback value. Alternatively, the reference (e.g., primary) component carrier may be any one of the carriers which may be periodically cycled. Differential overhead reduction module A 228 may determine differential feedback values 232 (based on the remaining feedback values 226) that can be expressed as reduced overhead feedback messages 258 using fewer bits. It should be noted that an anchor component carrier may change slowly or be fixed while a primary component carrier may cycle periodically..  Fig. 2 and ¶ [0051]).
The rationale and motivation for adding this teaching of Choudhury is the same as the rationale and motivation for Claim 7.  

Regarding claim 9, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
wherein feedback for a communication, of the plurality of communications, is indicated using an indicator that also indicates a bit of the average CQI value. 
However, in the same field of endeavor, Choudhury teaches:
wherein feedback for a communication, of the plurality of communications, is indicated using an indicator that also indicates a bit of the average CQI value (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101. Assume remaining CQI feedback values 226 of 6, 5 and 3.  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 12, Maheshwari discloses on the features with respect to claim 11 as outlined above.
Maheshwari does not explicitly teach:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits. 
However, in the same field of endeavor, Choudhury teaches:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101 [i.e., first quantity of bits]. Assume remaining CQI feedback values 226 of 6, 5 and 3. Thus, the differential feedback values 232 would be 1, 0 and -2 (with respect to the reference feedback value 230). Two bits may be used to express these differential feedback values 232 [i.e., second quantity of bits] as reduced overhead feedback messages 258. Assume, for instance, that the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2}. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 13, Maheshwari discloses on the features with respect to claim 11 as outlined above.
Maheshwari does not explicitly teach:
wherein a differential value, of the respective differential values, is indicated using a differential value indicator that maps to an offset value that is to be applied to the average CQI value. 
However, in the same field of endeavor, Choudhury teaches:
wherein a differential value, of the respective differential values, is indicated using a differential value indicator that maps to an offset value that is to be applied to the average CQI value (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 [i.e., average CQI value] that can be expressed as a feedback message 122 using three bits: 101. Assume remaining CQI feedback values 226 of 6, 5 and 3. Thus, the differential feedback values 232 would be 1, 0 and -2 (with respect to the reference feedback value 230). Two bits may be used to express these differential feedback values 232. as reduced overhead feedback messages 258. Assume, for instance, that the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2} [offset values]. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 14, Maheshwari discloses on the features with respect to claim 11 as outlined above.
Maheshwari does not explicitly teach:
transmit an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
transmit an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values (Choudhury: In one configuration, …, the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2} [offset values]. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 15, Maheshwari-Choudhury discloses on the features with respect to claim 14 as outlined above.
Choudhury further teaches:
wherein the indication is transmitted via radio resource control signaling (Choudhury: Resource mapping overhead reduction module B 234 may reduce the overhead of reporting the component carrier 116 corresponding to a particular CQI by using an implicit uplink channel 120 (e.g., Physical Uplink Control Channel or PUCCH) mapping function instead of directly reporting. This may save the bits required to indicate or signal a corresponding component carrier 116 (e.g., to the base station 110). Furthermore, resource mapping overhead reduction module B 234 may report aggregated channel information (e.g., 1 CQI) for all component carriers 116 that are indicated by the same downlink channel (e.g., Physical Downlink Control Channel or PDCCH) signaling. For example, a group of component carriers 116 may be indicated in Radio Resource Control (RRC) signaling or in an RRC message.  Fig. 2 and ¶ [0078]).
The rationale and motivation for adding this teaching of Choudhury is the same as the rationale and motivation for Claim 14.  

Regarding claim 16, Maheshwari discloses on the features with respect to claim 11 as outlined above.
Maheshwari does not explicitly teach:
transmit information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
transmit information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values (Choudhury: In one configuration, ... instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each) [i.e., indicated quantity of bits], differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each) [i.e., different quantity of bits].  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 17, Maheshwari-Choudhury discloses on the features with respect to claim 16 as outlined above.
Choudhury further teaches:
wherein the different quantity of bits that is to be used to indicate the differential value is based at least in part on a quantity of the multiple communications (Choudhury: The reference component carrier may be an "anchor" component carrier (e.g., a designated or selected component carrier), a primary component carrier (e.g., a designated or selected component carrier), or a component carrier corresponding to a best feedback value. Alternatively, the reference (e.g., primary) component carrier may be any one of the carriers which may be periodically cycled. Differential overhead reduction module A 228 may determine differential feedback values 232 (based on the remaining feedback values 226) that can be expressed as reduced overhead feedback messages 258 using fewer bits. It should be noted that an anchor component carrier may change slowly or be fixed while a primary component carrier may cycle periodically..  Fig. 2 and ¶ [0051]).
The rationale and motivation for adding this teaching of Choudhury is the same as the rationale and motivation for Claim 16.  

Regarding claim 18, Maheshwari discloses on the features with respect to claim 11 as outlined above.
Maheshwari does not explicitly teach:
wherein feedback for a communication, of the plurality of communications, is indicated using an indicator that also indicates a bit of the average CQI value. 
However, in the same field of endeavor, Choudhury teaches:
wherein feedback for a communication, of the plurality of communications, is indicated using an indicator that also indicates a bit of the average CQI value (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101. Assume remaining CQI feedback values 226 of 6, 5 and 3.  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 21, Maheshwari discloses on the features with respect to claim 20 as outlined above.
Maheshwari does not explicitly teach:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits. 
However, in the same field of endeavor, Choudhury teaches:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101 [i.e., first quantity of bits]. Assume remaining CQI feedback values 226 of 6, 5 and 3. Thus, the differential feedback values 232 would be 1, 0 and -2 (with respect to the reference feedback value 230). Two bits may be used to express these differential feedback values 232 [i.e., second quantity of bits] as reduced overhead feedback messages 258. Assume, for instance, that the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2}. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 22, Maheshwari discloses on the features with respect to claim 20 as outlined above.
Maheshwari does not explicitly teach:
receiving an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
receiving an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values (Choudhury: In one configuration, …, the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2} [offset values]. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 23, Maheshwari discloses on the features with respect to claim 20 as outlined above.
Maheshwari does not explicitly teach:
receiving information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
receiving information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values (Choudhury: In one configuration, ... instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each) [i.e., indicated quantity of bits], differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each) [i.e., different quantity of bits].  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 24, Maheshwari discloses on the features with respect to claim 20 as outlined above.
Maheshwari does not explicitly teach:
wherein feedback for a communication, of the plurality of communications, is indicated using an indicator that also indicates a bit of the average CQI value. 
However, in the same field of endeavor, Choudhury teaches:
wherein feedback for a communication, of the plurality of communications, is indicated using an indicator that also indicates a bit of the average CQI value (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101. Assume remaining CQI feedback values 226 of 6, 5 and 3.  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 27, Maheshwari discloses on the features with respect to claim 26 as outlined above.
Maheshwari does not explicitly teach:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits. 
However, in the same field of endeavor, Choudhury teaches:
wherein the average CQI value is indicated using a first quantity of bits, and a differential value, of the respective differential values, is indicated using a second quantity of bits that is less than the first quantity of bits (Choudhury: In one configuration, for example, the reference feedback value 230 may be a CQI of 5 that can be expressed as a feedback message 122 using three bits: 101 [i.e., first quantity of bits]. Assume remaining CQI feedback values 226 of 6, 5 and 3. Thus, the differential feedback values 232 would be 1, 0 and -2 (with respect to the reference feedback value 230). Two bits may be used to express these differential feedback values 232 [i.e., second quantity of bits] as reduced overhead feedback messages 258. Assume, for instance, that the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2}. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 28, Maheshwari discloses on the features with respect to claim 26 as outlined above.
Maheshwari does not explicitly teach:
transmitting an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
transmitting an indication of a quantity of bits that is to be used for indicating a differential value of the respective differential values (Choudhury: In one configuration, …, the two bits are mapped or correspond to the differential feedback values 232 as {00, 01, 10, 11} to {-2, 0, 1, 2} [offset values]. Thus, instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each), differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each).  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Regarding claim 29, Maheshwari discloses on the features with respect to claim 26 as outlined above.
Maheshwari does not explicitly teach:
transmitting information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values. 
However, in the same field of endeavor, Choudhury teaches:
transmitting information that identifies a different quantity of bits, than an indicated quantity of bits, that is to be used to indicate a differential value of the respective differential values (Choudhury: In one configuration, ... instead of expressing the remaining feedback values 226 as 110, 101 and 011 (using three bits each) [i.e., indicated quantity of bits], differential overhead reduction module A 228 expresses the differential feedback values 232 as reduced overhead feedback messages 258 of 10, 01 and 00 (using two bits each) [i.e., different quantity of bits].  Fig. 2 and ¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Choudhury above in order to improve the efficiency of feedback for device operation. (Choudhury, ¶ [0004]).

Claims 10, 19, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view Pan et.al. (US Patent Application Publication, 20100271970, hereinafter, “Pan”).
Regarding claim 10, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
receive retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are received, based at least in part on transmitting the uplink control information. 
However, in the same field of endeavor, Pan teaches:
receive retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are received, based at least in part on transmitting the uplink control information (Pan: the WTRU may bundle multiple ACK/NACKs for multiple DL component carriers in each type 2 UCI group to produce a single ACK/NACK. This may be referred to as full bundling. The number of ACK/NACKs that may be bundled may be limited to two if a maximum of two DL component carriers may be associated in a type 2 UCI group ... By limiting the number of ACK/NACKs for bundling, it may reduce the HARQ retransmission rates and enhance performance and throughput. This may be referred to as partial bundling.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Pan above in order to reduce the HARQ retransmission rates. (Pan, ¶ [0060]).

Regarding claim 19, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
transmit retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are transmitted using respective transmission parameters for the component carriers based at least in part on the average CQI value and the respective differential values. 
However, in the same field of endeavor, Pan teaches:
transmit retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are transmitted using respective transmission parameters for the component carriers based at least in part on the average CQI value and the respective differential values (Pan: the WTRU may bundle multiple ACK/NACKs for multiple DL component carriers in each type 2 UCI group to produce a single ACK/NACK. This may be referred to as full bundling. The number of ACK/NACKs that may be bundled may be limited to two if a maximum of two DL component carriers may be associated in a type 2 UCI group ... By limiting the number of ACK/NACKs for bundling, it may reduce the HARQ retransmission rates and enhance performance and throughput. This may be referred to as partial bundling … In another PUCCH bundling method example, the WTRU may bundle multiple CQIs into a single CQI. Multiple CQIs for multiple DL component carriers in each type 2 UCI group may be averaged by the WTRU to produce a single CQI.  ¶ [0060, 0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Pan above in order to reduce the HARQ retransmission rates. (Pan, ¶ [0060]).

Regarding claim 25, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
receiving retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are received, based at least in part on transmitting the uplink control information. 
However, in the same field of endeavor, Pan teaches:
receiving retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are received, based at least in part on transmitting the uplink control information (Pan: the WTRU may bundle multiple ACK/NACKs for multiple DL component carriers in each type 2 UCI group to produce a single ACK/NACK. This may be referred to as full bundling. The number of ACK/NACKs that may be bundled may be limited to two if a maximum of two DL component carriers may be associated in a type 2 UCI group ... By limiting the number of ACK/NACKs for bundling, it may reduce the HARQ retransmission rates and enhance performance and throughput. This may be referred to as partial bundling.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Pan above in order to reduce the HARQ retransmission rates. (Pan, ¶ [0060]).

Regarding claim 30, Maheshwari discloses on the features with respect to claim 1 as outlined above.
Maheshwari does not explicitly teach:
transmitting retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are transmitted using respective transmission parameters for the component carriers based at least in part on the average CQI value and the respective differential values. 
However, in the same field of endeavor, Pan teaches:
transmitting retransmissions of the multiple communications on component carriers, of the plurality of component carriers, on which the multiple communications are transmitted using respective transmission parameters for the component carriers based at least in part on the average CQI value and the respective differential values (Pan: the WTRU may bundle multiple ACK/NACKs for multiple DL component carriers in each type 2 UCI group to produce a single ACK/NACK. This may be referred to as full bundling. The number of ACK/NACKs that may be bundled may be limited to two if a maximum of two DL component carriers may be associated in a type 2 UCI group ... By limiting the number of ACK/NACKs for bundling, it may reduce the HARQ retransmission rates and enhance performance and throughput. This may be referred to as partial bundling … In another PUCCH bundling method example, the WTRU may bundle multiple CQIs into a single CQI. Multiple CQIs for multiple DL component carriers in each type 2 UCI group may be averaged by the WTRU to produce a single CQI.  ¶ [0060, 0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maheshwari to include the features as taught by Pan above in order to reduce the HARQ retransmission rates. (Pan, ¶ [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416